DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/5/22 has been entered.

   1.   ARGUMENTS CONCERNING PRIOR ART REJECTIONS
Rejections - USC 102/103
	Applicant's amendments and arguments (see pages 6-11 of the remarks dated 6/29/22) with respect to claims 1-3, 5-11, and 13-17 and 19-20 have been considered and been persuasive.  Particularly, the Examiner notes the arguments (see pages 6-11) pertaining to the first and second bloom filters and their comparison to determine to prefetch as differentiating the prior art of record and the claimed invention.    

   2.   REJECTIONS NOT BASED ON PRIOR ART
     a.   DEFICIENCIES IN THE CLAIMED SUBJECT MATTER 
				Claim Rejections - 35 USC ' 101   
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-11, and 13-17 and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) [see independent claims 1, 8, and 15] recite(s) predicting a candidate address; calculating a hash of the candidate address; comparing a first Bloom filter and a second Bloom filter based on the hash; generating a result vector based on the comparison; checking the result vector; and determining, based on the checking, to prefetch information stored at the candidate address. This judicial exception is not integrated into a practical application because all of the above limitations encompass steps that a person would perform when predicting a candidate address, calculating a hash of the candidate address, comparing a first Bloom filter and a second Bloom filter based on the hash, generating a result vector based on the comparison, checking the result vector, and then determining, based on the checking, to prefetch information stored at the candidate address. Nothing in the claim precludes these from being performed in the human mind as mental steps (grouping of abstract ideas, directed to a judicial exception under Prong 1 of Step 2A).
Because the claims recite a judicial exception, Prong 2 of Step 2A determines whether the recited judicial exception is integrated into a practical application. For example, a claim may integrate the exception into a practical application if an additional element reflects an improvement in the functions of a computer, or an improvement to other technology or technical field.          
Although the claims (e.g. claims 8-11 and 13-14) recites a system, comprising a memory and a processing unit coupled to the memory, wherein the processing unit is configured to execute instructions to perform the limitations noted above, i.e. a generic system performing generic computer functions of predicting a candidate address, calculating a hash of the candidate address, comparing a first Bloom filter and a second Bloom filter based on the hash, generating a result vector based on the comparison, checking the result vector, and then determining, based on the checking, to prefetch information stored at the candidate address.  These additional elements of a processor and memory, considered in the context of predicting, hashing, and comparing, generating/checking a result vector, and determining to prefetch based on the vector as a whole, do not integrate the abstract idea into a practical application. Rather, these additional limitations merely use a computer to perform generic computer activities of: predicting, hashing, and comparing, and generating/checking a result vector, and determining to prefetch based on the vector. Such elements are not sufficient to integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, claim 1 is not integrated into a practical application.
Under Step 2B, claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. The system as recited does not provide any requisite of what the system comprises and how its components achieve the predicting, hashing, and comparing, and generating/checking a result vector, and determining to prefetch based on the vector.  Accordingly, the additional limitations, considered individually and in combination, do not provide an inventive concept.
Examiner notes that the Applicant’s preamble does not afford patentable weight to the Applicant’s claims because this claim’s preamble is not “necessary to give life, meaning, and vitality” to the claim.
Claims 2-3 and 5-7 do not include language that would preclude the steps of predicting, hashing, and comparing, and generating/checking a result vector, and determining to prefetch based on the vector of claim 1 from practically being performed in the human mind, nor with respect to the individual claims.  Further limitations defining the limitations above do not integrate into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.  

Claims 8-11 and 13-14 are the system claims corresponding to the method claims 1-3 and 5-7 and rejected under the same reasons set forth above.

Claim 15-17 and 19-20 are the computer program product claim corresponding to the method claims 1-3 and 5-7 and is rejected under the same reasons set forth above.
   3.   REASONS FOR INDICATING ALLOWABLE SUBJECT MATTER
Claims 1-3, 5-11, and 13-17 and 19-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1, 8, and 15 recites the limitations of (or similar thereof):
“calculating a hash of the candidate address, 
comparing a first Bloom filter and a second Bloom filter based on the hash, 
generating a result vector based on the comparison, 
checking the result vector, and then 
determining, based on the checking, to prefetch information stored at the candidate address.”

The prior art of record does not teach or render obvious the limitations above, particularly in combination with other limitations within the claims.  The dependent claims are allowable for at least the same reasons as its respective independent claim.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



   4.   RELEVANT ART CITED BY THE EXAMINER
	The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant's art and those arts considered reasonably pertinent to applicant's disclosure.  See MPEP 707.05(c).
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These references include:
Natanzon (US 20200142830), which teaches evaluating performance parameters of caches of a control module. The caches of the control module have two types of entries: address, hash, and physical location values, and address-to-short-hash (A2SH) values. An aspect further includes evaluating performance parameters of caches of a data module of the multi-layer cache system. The caches of the data module cache include three types of entries: a short-hash-to-physical address, a full-hash-and-short-hash-to-physical address, and a filter mechanism. An aspect further includes predicting an effect that a modification to a size of one of the caches o is on performance of operations at the multi-level cache based on results of the calculating the performance parameters of the caches. Upon estimating an increase in performance, an aspect includes increasing allocation to the cache is determined to have increased performance responsive to the estimating, and decreasing allocation from another cache.




   5.  CLOSING COMMENTS
	Conclusion
        a.   STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        a(1)  SUBJECT MATTER CONSIDERED ALLOWABLE
Claims 1-3, 5-11, and 13-17 and 19-20 are allowable as noted above.
      b.   DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prasith Thammavong whose telephone number is (571) 270-1040 can normally be reached on Monday through Friday, 1-9:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PRASITH THAMMAVONG/
Primary Examiner, Art Unit 2137